DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/224,014 has claims 1-30 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-15, 16-20, 22 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided Fang et al. (WO 2021/004142 A1; hereinafter Wang).
Regarding claims 1 and 16, Wang discloses an apparatus for wireless communication at a node, comprising: a memory; and at least one processor coupled to the memory (Page 39, a processor will receive instructions and data from a read only memory) and configured to:  transmit, via a first entity of the node, at least one signal during a listen before talk (LBT) procedure of a second entity of the node, the at least one signal including a signal energy,  the LBT procedure associated with a total measured interference from all detected energy sources; (Figure 3A, Page 17, CCA ,e.g. LBT, method detecting interfering signals from other transmissions; Page 18, the ML-CCA on a link may determine the self-interference strength measurement (e.g. RSSI) from the total signal strength measurement result  on the channel, where the self-interference from other channels which the STR-constraint link of ML device transmitted on) determine a self-interference at the second entity of the node based on the signal energy of the at least one signal transmitted via the first entity of the node; (Page 18, the ML-CCA on a link may determine the self-interference strength measurement (e.g. RSSI) from the total signal strength measurement result  on the channel, where the self-interference from other channels which the STR-constraint link of ML device transmitted on) and calculate an interference from at least one other source based on a difference between the total measured interference from all detected energy sources and the self-interference determined based on the signal energy of the at least one signal. (Page 18, the ML-CCA on a link may determine the self-interference strength measurement (e.g. RSSI) from the total signal strength measurement result  on the channel, where the self-interference from other channels which the STR-constraint link of ML device transmitted on; Page 19, a link can deduct the self-interference coming from other channel from the total ML-CCA measurement result before assessment of channel clearness)
Regarding claims 2 and 17, Wang discloses the at least one processor is further configured to determine whether a channel is idle based on a comparison of the interference from the at least one other source to a channel idleness energy threshold. (Page 19, if the adjustable ML-CCA is enabled, the adjustment can be either an adjustment of ML-CCA measurement indicating that the adjustable ML-CCA on a link can deduct the self-interference coming from other channel from the total ML-CCA measurement result before assessment of channel clearness; when the adjustable ML-CCA measurement is greater than the EDT (or the ML-CCA measurement is greater than the AEDT), the adjustable ML-CCA can identify this channel as busy, otherwise the channel may be determined idle)
Regarding claims 3 and 18, Wang discloses the self-interference at the second entity of the node is further determined based on a channel measurement between the first entity of the node and the second entity of the node, (Page 24, link2 measuring the live self-interference from another channel starting at the TX1) the channel measurement performed prior to the LBT procedure based on a predetermined signal. (Page 19, a link can deduct the self-interference coming from other channel from the total ML-CCA measurement result before assessment of channel clearness)
Regarding claims 4 and 19, Wang disclose the self-interference at the second entity of the node is determined prior to transmission of the at least one signal based on an indication of the at least one signal. (Page 19, the ML device may perform the adjustable ML-CCA process and channel access on other STR-constraint links in this period. This can assist the new transmission to be aligned up within the period of the existing transmissions on another STR-constraint link)
Regarding claims 5 and 20, Wang discloses the self-interference at the second entity of the node is determined during transmission of the at least one signal. (Page 24, link2 measuring the live self-interference from another channel starting at the TX1)
Regarding claims 7 and 22, Wang discloses the at least one processor is further configured to measure, based on the LBT procedure, the total measured interference from all detected energy sources. (Page 19, a link can deduct the self-interference coming from other channel from the total ML-CCA measurement result before assessment of channel clearness)
Regarding claims 9 and 24, Wang discloses the calculation of the interference from the at least one other source is further based on equating the interference from the at least one other source to the total measured interference from all detected energy sources. (page 19, the adjustment can be either an adjustment of ML-CCA measurement indicating that the adjustable ML-CCA on a link can deduct the self-interference coming from other channel from the total ML-CCA measurement result before assessment of channel clearness)
Regarding claims 10 and 25, Wang discloses the at least one processor is further configured to signal, to a second node, a capability of the node to determine the interference from the at least one other source based on the calculation of the difference between the total measured interference from all detected energy sources and the self-interference determined based on the signal energy of the at least one signal. (Page 28, Before an AP ML device establishes the ML communication with a non-AP ML device, they can exchange the ML capability information and setup the agreed ML operation mode. In those examples, the AP ML device is a STR capable ML device and the non-AP ML device is a STR-constraint capable ML device. Therefore, when the AP ML device is to communicate with this non-AP ML device, both of them can use the STR-constraint operation mode; Page 19, a link can deduct the self-interference coming from other channel from the total ML-CCA measurement result before assessment of channel clearness)
Regarding claims 11 and 26, Wang discloses the capability of the node is configured to be enabled or disabled. (Page 19, adjustable ML-CCA is disabled or ML-CCA is enabled)
Regarding claims 12 and 27, Wang discloses an energy detection threshold is configured based on the capability of the node to determine the interference from the at least one other source based on the calculation of the difference between the total measured interference from all detected energy sources and the self-interference determined based on the signal energy of the at least one signal. (Page18, ML-CCA measurement on a STR-constraint link may use the adjusted energy detection threshold for the clear channel assessment; Page 19, a link can deduct the self-interference coming from other channel from the total ML-CCA measurement result before assessment of channel clearness)
Regarding claims 13 and 28, Wang discloses the at least one processor is further configured to transmit one or more signals based on the calculation of the interference from the at least one other source. (Page 19, when a link on STR-constraint operation mode is set to TX, the adjustable ML-CCA on the other links in the STR-constraint operation mode maybe used to adjust the self-interference impact on the CCA process on the other links; Page 20, once the ML device is transmitted a frame on a STR-constraint link, other enabled STR-constraint links of this ML device can be restricted by ML-NAV TX for adjustable ML-CCA)
Regarding claims 14 and 29, Wang discloses the node is an integrated access and backhaul (IAB) node, a user equipment (UE), or a base station. (Page 37, hardware platform such as base station or UE)
Regarding claims 15 and 30, Wang discloses an apparatus for wireless communication at a first node, comprising: a memory; and at least one processor coupled to the memory  (Page 39, a processor will receive instructions and data from a read only memory) and configured to:  receive, from a second node, at least one signal during a listen before talk (LBT) procedure of the first node, (Page 28,it can start the CCA on the link2 within the period of ML-NAV(RX1) of STR-constraint operation. If the CCA on link2 declares the CH2 clear, the STR AP ML device can start to transmit another DL frame on link2; Page 30-31, the detecting state can be indicative of wireless link actively performing a task such as receiving data if; wireless link include operating on any of a channel of an AP MLD or a station) the at least one signal including a signal energy, the LBT procedure associated with a total measured interference from all detected energy sources; (Figure 3A, Page 17, CCA ,e.g. LBT, method detecting interfering signals from other transmissions; Page 18, the ML-CCA on a link may determine the self-interference strength measurement (e.g. RSSI) from the total signal strength measurement result  on the channel, where the self-interference from other channels which the STR-constraint link of ML device transmitted on) determine an interference at the first node based on the signal energy of the at least one signal transmitted from the second node; (Page 18, the ML-CCA on a link may determine the self-interference strength measurement (e.g. RSSI) from the total signal strength measurement result  on the channel, where the self-interference from other channels which the STR-constraint link of ML device transmitted on) and calculate additional interference from at least one other source based on a difference between the total measured interference from all detected energy sources and the interference determined based on the signal energy of the at least one signal. (Page 19, a link can deduct the self-interference coming from other channel from the total ML-CCA measurement result before assessment of channel clearness)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Van Lieshout et al. (Pub. No. US 2013/0208711 A1; hereinafter Van).
Regarding claims 6 and 21, Wang fails to disclose the at least one signal is a reference signal including at least one of a synchronization signal block (SSB), a channel state information-reference signal (CSI-RS), a sounding reference signal (SRS), or a demodulation reference signal (DMRS).
Van discloses the at least one signal is a reference signal including at least one of a synchronization signal block (SSB), a channel state information-reference signal (CSI-RS), a sounding reference signal (SRS), or a demodulation reference signal (DMRS). (See ¶0050, the UE 251 triggers an SRS transmission as soon as the LTE module 202)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wang to include transmitting a srs signal. The motivation to combine is to efficiently handling in-device co-existence interference (See ¶0014).
Claim(s) 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of IDS provided 3GPP (3GPP TSG-RAN WG1 Meeting R1-1811625).
Regarding claims 8 and 23, Wang fails to disclose the at least one processor is further configured to select at least one of a first beam for the first entity of the node or a second beam for the second entity of the node that reduces the self-interference at the second entity of the node.
3GPP discloses configured to select at least one of a first beam for the first entity of the node or a second beam for the second entity of the node that reduces the self-interference at the second entity of the node. (Page 6, order to effectively conduct LBT to access a single beam, all other beams have been muted which interrupts the transmission across other already active beams)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wang to include reduce self-interference by muting other beams. The motivation to combine is efficiently reduce interference between beams by muting beams (Page 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Budampati (Pub. No. US 2010/0075611 A1)- transmit wireless signals to and receive wireless signals from wireless nodes associated with an industrial process. The apparatus also includes a controller configured to initiate transmission of the wireless signals and to process data contained in the received wireless signals. The transceiver includes a diversity receiver configured to process the wireless signals from the wireless nodes. The transceiver may be further configured to perform beam-shaping in order to transmit a directional beam to at least one of the wireless nodes. Also, the controller may be configured to perform spatial routing by identifying a target of a wireless transmission and to initiate transmission of the directional beam towards a known or estimated location associated with the identified target.
Gaal (Pub. No. US 2010/0120446 A1)- Assuming a targeted desensitization limit, the eNB can calculate level of tolerable self-interference for the UE (block 210). In one aspect, the tolerable total interference is RSRP(dBm)-SNR(dB) where SNR is the required SNR for demodulation. The tolerable self-interference is generally the total tolerable interference minus thermal noise minus received interference by the UE from other base stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472